PER CURIAM:
Claimant brought this action to recover $84.51 which represents the interest lost on funds deposited for posting a bond with the respondent state agency.
Claimant Milbum Colliery Company, hereinafter referred to as Milbum, posted a bond with the respondent for reclamation work to be performed. When the work was completed in 1989, Milbum requested a refund from the respondent. The bond funds had been placed with the West Virginia Consolidated Investment Fund. The money was released to the Department of Energy which is now known as the Division of Environmental Protection, an agency administered by the respondent. Milbum did not receive these funds from the respondent until January 11,1993. The interest which would have been earned on these funds by the Consolidated Investment Fund during that time frame from April 1, 1990, to January 11, 1993, would have been the amount claimed, $84.51.
Respondent does not contest the fact that Milbum did not receive its refund in a timely manner and that the amount of $84.51 is the correct amount of interest which would have *43been earned. Respondent’s only defense to this claim is that neither the Office of the State Auditor nor the Division of Environmental Protection admits responsibility for the failure of Milbum to receive its refund of the bond in a timely manner.
In view of the foregoing, the Court is of the opinion that Milbum is entitled to recover the interest on the bond in the amount $84.51 as the respondent failed to make a timely refund of the bond. Therefore, the Court makes an award to the claimant in that amount.
Award of $84.51.